Citation Nr: 0328842	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-05 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to an increased evaluation for lacerations of 
the right eyebrow.

4.  Entitlement to an increased evaluation for lacerations of 
the left eyebrow.

5.  Entitlement to an increased evaluation for lacerations of 
the upper lip.

6.  Entitlement to an increased evaluation for lacerations of 
the left forearm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On October 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the orthopedic and 
skin examinations described below.  
Send the claims folder to the examiners 
for review.

Back Examination
The examiner should elicit a complete 
history of the veteran's back disability.  
All indicated studies, to include X-rays, 
should be conducted.
The examiner should identify each 
currently present abnormality of the 
veteran's back.  Based upon the claims 
folder review and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently present 
back disability is etiologically related 
to the veteran's service.  The rationale 
for each opinion expressed should also be 
provided.
Left Ankle Examination
The examiner should elicit a complete 
history of the veteran's claimed left 
ankle disability.  
All indicated studies, to include X-rays, 
should be conducted.
The examiner should identify each 
currently present abnormality of the 
veteran's left ankle.  Based upon the 
claims folder review and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently present 
left ankle disability is etiologically 
related to the veteran's service.  The 
rationale for each opinion expressed 
should also be provided.

Skin Examination 

The RO should schedule the veteran for a 
VA skin examination to determine the 
extent of the residuals of the laceration 
to the right eyebrow, left eyebrow, upper 
lip and left forearm.  The examiner 
should list all the complaints that the 
veteran has relating to the lacerations.  
The examiner should describe any scar, as 
well as a description of any disability, 
tenderness or functional limitation that 
is attributable to it.  If there are 
none, the examiner should so state.  Any 
indicated studies should be done, and the 
examiner should have the claims folder 
for his/her use.  Photographs of the 
scars and of the veteran's face with the 
scar should be obtained and incorporated 
into the claims file.  If the examination 
discloses that any of the veteran's 
facial scars are disfiguring, the 
examiner is requested to offer an opinion 
and comments as to the degree of 
disfigurement or deformity the scars 
produce in terms of slight or moderate 
disfigurement, severe disfigurement 
(especially if producing a marked and 
unsightly deformity of the eyelids or 
lips), complete disfigurement, or 
exceptionally repugnant deformity.  If 
any of the scars cause limitation of 
function, the examiner should describe 
the specific limitation of function in 
terms of limitation of motion of the 
affected part, including any loss of 
function due to pain.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





